Acknowledgements
This communication is in response to applicant’s response filed on 12/03/2020.
Claims 1, 11, and 14 has been amended. Claims 7-10 and 13 have been cancelled. Claims 1-6 and 11-20 are pending and have been examined.
Examiner has added in new Claim Rejections 112(a) and Claim Rejections 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Brickell (US 20160275492) in view of Arnett (US 20190180343) in further view of Ecker (US 20190188705) in further view of Hagedorn (US 20180091193) fails to disclose, teach, or suggest “in response to a verbal search request received by an input of a smart digital device, storing by an application server of a service provider, a list of items available for purchase from a plurality of merchants that meet the verbal search request in a temporary data storage, wherein the temporary data storage is coupled to the application storage and maintains the list of items available for purchase for a predetermined amount of time or until the occurrence of an event that includes either a purchase or a transaction cancellation; providing, by the application server of the service provider, the list of items available for 
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that dependent claims 2-6 and 12-20 are allowable due to their dependency on claims 1 and 11, examiner respectfully argues that applicant’s argument is moot in light of claim amendments made to claims 1 and 11.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 has the claim limitation “forward a list of all items in the group of item purchase requests to the smart digital device” follow the claim limitation “receive a confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests”. However, Paragraph [0057] of the spec. explicitly states “in an example in which a group of item purchase requests are received, the application server, such as 125, may forward a list of all items in the group of item purchase requests to the smart digital device, such as 110 of FIG. 1. In response to forwarding the list, the application server may receive from the smart digital device, at 430, a request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests is received by the application server.” Examiner is interpreting the claim to first forward the item purchase requests to the smart digital device then to receive the confirmation request to purchase a transaction for at least one the item purchase requests.
Claim 19 is rejected based on rejected base claim 18.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “receive a confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests; and forward a list of all items in the group of item purchase requests to the smart digital device” contradicts the specification as shown above in the Claim Rejection 112(a) by claiming the confirmation request for an item purchase request received from the smart digital device precedes forwarding the item purchase requests to the smart digital device. Examiner is interpreting the claim to first forward the item purchase requests to the smart digital device then to receive the confirmation request to purchase a transaction for at least one the item purchase requests. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20190197182) in view of Perrochon (US 20110184834) in further view of Tsui (US 20170116596).

Regarding Claims 1, Yeh teaches a method (Paragraph 0003 teaches methods to process inputs to electronic list systems), comprising: in response to a verbal search request received by an input of a smart digital device, storing by an application server of a service provider, a list of items available for purchase from a plurality of merchants that meet the verbal search request (Paragraphs 0003-0004, 0031, and 0034-0035 teach in some examples, a list system receives, from a user device (i.e., smart digital device), a user input (i.e., voice request); the list system parses the received user input for a minimum set of product data for querying a shopping service; the list system queries at least one shopping service using the parsed data; for example, a user provides the voice input “toys ten to fifteen dollars from wee bee toys” to a home providing, by the application server of the service provider, the list of items available for purchase that substantially match a requested item of the verbal search request to an output device of the smart digital device, in response to receiving, via the smart digital device, a voice request for a purchase of the requested item (Paragraph 0036 and Fig. 4 teach the list server presents, via the user device, each received at least one product description to the user; the list server presents, via the user device, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity), wherein the output device of the smart digital device is at least one of a display or a speaker (Paragraph 0027 teaches the home device primarily receives voice inputs and responds with audio outputs, though some examples of home device can interact with users via a GUI (i.e., output can be either display or speaker)); outputting, via the output device of the smart digital device, the list of items available for purchase (Paragraphs 0003, 0005, and 0037-0038 teach the list system presents, via the user device, each received at least one product description to the user; a plurality of matching items are presented in a hierarchy organized by product name, wherein receiving, at the smart digital device, a selection of an item to purchase from the list of items available for purchase, wherein the selection of the item for purchase includes a selection of a merchant from the plurality of merchants (Paragraphs 0004 and 0040 teach in response to the presenting, a user selects a presented item (e.g., selection of the “ADD TO CART”) button to initiate the order process); and completing a purchase transaction with the selected merchant for the selected item available for purchase (Paragraphs 0005 and 0040 teach in response to receiving user selection of a presented item, the technology orders the item for the user from a shopping service associated with the selected item).
However, Yeh does not explicitly teach in response to a search request received by an input of a smart digital device, storing by an application server of a service provider, a list of items available for purchase from a plurality of merchants that meet the search request in a temporary data storage, wherein the temporary data storage is coupled to the application storage and maintains the list of items available for purchase for a predetermined amount of time or until the occurrence of an event that includes either a purchase or a transaction cancellation.
Perrochon from same or similar field of endeavor teaches in response to a search request received by an input of a smart digital device, storing by an application server of a service provider, a list of items available for purchase from a plurality of merchants that meet the search request in a temporary data storage, wherein the temporary data storage is coupled to the application storage and maintains the list of items available for purchase for a predetermined amount of time or until the occurrence of an event that includes either a purchase or a transaction cancellation (Paragraphs 0036, 0038, 0054, 0059 teach the customer can select a pre-arranged virtual shopping cart that contains items from one or more merchants, and upon selection, the customer is redirected to the broker for the checkout and payment process; the information that the module (i.e., the broker comprises a shopping cart management module) receives includes descriptions of items included in the cart; the shopping cart management module deletes information regarding shopping carts that have been received by the broker, but for which checkout/payment is not completed and which carts have not been accessed within a certain time period (e.g., particular time interval can be set, at the end of which the broker will delete the information regarding the abandoned cart)).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in Yeh, which teaches storing a list of items available for purchase that meet the verbal search request, to incorporate the teachings of Perrochon which 
There is motivation to combine Perrochon into Yeh because the shopping cart expires after a certain time period to minimize the chances that prices have been changed before the purchase is made (Perrochon Paragraph 0059). In addition, it is advantageous for the shopping cart to expire after a certain time period because the customer has likely lost interest in the item, or the merchant may no longer have the item for sale/in inventory.
However, the combination of Yeh and Perrochon does not explicitly teach polling, by a processor of the smart digital device, a communication interface of the smart digital device to obtain encrypted data from a contact pad of a payment card placed in range of a near-field communication device of the smart digital device; receiving encrypted data from the contact pad of the payment card via a the near-field communication device of the smart digital device, wherein: the encrypted data is generated by a cryptographic algorithm that uses an encryption key; forward from the smart digital device the encrypted data in a request to an authentication server of the service provider, wherein the request includes a request to confirm the encrypted data is associated with a payment card authorized to purchase the selected item to purchase; receiving, from the application server of the service provider, confirmation of a purchase transaction related to the selected item is authorized; and outputting an indication of receipt of the purchase transaction confirmation to the output device.
polling, by a processor of the smart digital device, a communication interface of the smart digital device to obtain encrypted data from a contact pad of a payment card placed in range of a near-field communication device of the smart digital device (Paragraph 0077 teaches if the proximity based communication circuitry or module of the electronic communication device (i.e., smart digital device) is successfully accessed, the merchant's website prompts the user to tap a proximity based communication enabled payment card against the electronic communication device; if the proximity based communication circuitry or module has not detected another proximity based communication circuitry or module of a payment card or other device within a predefined period of time (e.g., 5 seconds or 10 seconds), the system times-out); receiving encrypted data from the contact pad of the payment card via a the near-field communication device of the smart digital device, wherein: the encrypted data is generated by a cryptographic algorithm that uses an encryption key (Paragraphs 0078, 0132, and 0167 teach if the proximity based communication module of the electronic communication device does detect proximity based communication circuitry or module of a payment card, the proximity based communication circuitry or module of the electronic communication device extracts available data (i.e., such as payment data (e.g., a credit card number) and personal data (e.g., a billing address or an email address)) from the payment card; the received information includes one or more encrypted values; a subsequent recipient of the transaction data (e.g., a financial institution) may have the decryption key and thus be able to access the data); forward from the smart digital device the encrypted data in a request to an authentication server of the service provider, wherein the request includes a request to confirm the encrypted data is associated with a payment card authorized to purchase the selected item to purchase (Paragraphs 0081 and 0173 teach the payment data collected by the website is sent for verification and payment processing to the server; where encrypted values are extracted from the card, the process transmits the encrypted values to the server or a third party for the transaction); receiving, from the application server of the service provider, confirmation of a purchase transaction related to the selected item is authorized (Paragraphs 0081 and 0091 teach if the transaction is approved and successful, the merchant is paid and prepares to deliver the products/services ordered and the website provides confirmation); and outputting an indication of receipt of the purchase transaction confirmation to the output device (Paragraph 0091 teaches once the confirmation, payment, and merchant processing are successful, the website notifies the user that the transaction is successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh and Perrochon to incorporate the teachings of Tsui to poll, by a processor of the smart digital device, a communication interface of the smart digital device to obtain encrypted data from a contact pad of a payment card placed in range of a near-field communication device of the smart digital device; receive encrypted data from the contact pad of the payment card via a the near-field communication device of the smart digital device, wherein: the encrypted data is generated by a cryptographic algorithm that uses an encryption key; forward from 
There is motivation to combine Tsui into the combination of Yeh and Perrochon because the requirement to manually enter payment and shipping data for a transaction is inconvenient, time consuming, and tedious. In some instances, the inconvenience of entering this data results in lost sales for the merchant or other entity. In addition, manually entered card data poses a higher risk of card fraud as compared to transactions where a card is physically presented (Tsui Paragraph 0004).

Regarding Claim 2, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 1 above; and Yeh further teaches receive the list of identified items available for purchase to the smart digital device for output to the output device of the smart digital device (Paragraph 0034-0036 teach upon parsing a minimum set of product data for querying a shopping service, the list server queries at least one shopping service using the parsed data; the list server receives at least one product description responsive to the query from at least one shopping service; the list server presents, via the user device, each received at least one product description to the user in a hierarchy organized by 

Regarding Claim 3, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 1 above; however the combination does not explicitly teach receiving from the payment card a payment card identifier related to an issuer of the payment card and to an account associated with the payment card; forwarding, from the smart digital device, the payment card identifier to an authentication server for authentication; and in response to forwarding the payment card identifier, receiving an authentication result from the authentication server.
Tsui further teaches receiving from the payment card a payment card identifier related to an issuer of the payment card and to an account associated with the payment card (Paragraphs 0023, 0132, and 0167 teach the received information includes a credit card number, an expiration date of the credit card, the name of the credit card holder, a CVV value, and/or other information; a financial institution may have the decryption key be able to access the encrypted payment data); forwarding, from the smart digital device, the payment card identifier to an authentication server for authentication (Paragraphs 0081 and 0173 teach the payment data collected by the website is sent for verification and payment processing to the server; where encrypted values are extracted from the card, the process transmits the encrypted values to the server or a third party for the transaction; a decryption key corresponding to the encrypted values is  available at the server); and in response to forwarding the payment card identifier, receiving an authentication result from the authentication server (Paragraphs 0023, 0081, and 0091 teach a decryption key corresponding to the encrypted value is available at the server, and if the transaction is approved and successful (i.e., the server is able to decrypt the encrypted value and access the payment data), the merchant is paid and prepares to deliver the products/services ordered, and the website provides confirmation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the further teachings of Tsui to receive from the payment card a payment card identifier related to an issuer of the payment card and to an account associated with the payment card; forward, from the smart digital device, the payment card identifier to an authentication server for authentication; and in response to forwarding the payment card identifier, receive an authentication result from the authentication server.
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, and Tsui because of the same reasons listed above for claim 1.

Regarding Claim 4, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 1 above; however the combination does not explicitly teach prompting a user to insert the payment card into the near-field communication electrical field associated with the smart digital device.
Tsui further teaches prompting a user to insert the payment card into the near-field communication electrical field associated with the smart digital device (Paragraph 0077 teaches if the proximity based communication 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the further teachings of Tsui to prompt a user to insert the payment card into the near-field communication electrical field associated with the smart digital device.
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, and Tsui because of the same reasons listed above for claim 1.

Regarding Claim 5, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 1 above; however the combination does not explicitly teach accessing a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account; in response to the payment card being inserted in the near-field communication electrical field associated with the smart digital device, determine whether the payment card is the authorized payment method associated with the smart digital device account.
Tsui further teaches accessing a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account (Paragraphs 0024, and 0116 teach a portion of the information from the external proximity based card and in response to the payment card being inserted in the near-field communication electrical field associated with the smart digital device, determine whether the payment card is the authorized payment method associated with the smart digital device account (Paragraph 0024 and 0165-0166 teach the mobile computing device further comprises a decryption module configured to decrypt the stored user information using the information received from the external proximity based card as a decryption key; then the device populates one or more of the plurality of data entry fields using stored user information at the mobile client device upon receipt of the information from the external proximity based card; a portion of the information from the external proximity based card forms a lookup key and the process uses the lookup key to locate data for retrieval from the stored user information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the further teachings of Tsui to access a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account; in response to the payment card being inserted in the near-field 
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, and Tsui because of the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 1 above; and Yeh further teaches wherein the selection of the item to purchase is received via at least one of: an input to a touchscreen display, an input button, or a voice command (Paragraphs 0004 and 0040 teach in some examples, the technology further, in response to the presenting, receives from the user device user selection (i.e., selection of the “ADD TO CART” button) of a presented item; the list server, in response to receiving user selection of a presented item, orders the item for the user from a shopping service associated with the selected item).

Regarding Claim 11, Yeh teaches a system (Paragraph 0003 teaches systems to process inputs to electronic list systems), comprising: a service provider including an application server (Paragraph 0024 teaches a list server provides Create, Read, Update, and Delete (CRUD) functionality for lists, and products in a list, in conjunction with one or more mobile devices, computing devices, and home devices such as Google Home appliance); a smart digital device including a processor, an output device, an audio input device, a memory storing a purchase 4Appl. No. 16/504,987Docket No.: 1988.0255application stored on and executable by the processor of the smart digital device (Paragraph 0025, 0027, 0046 teach native applications on various devices (i.e., smart digital device) enable the user to search across the catalog(s) visible to the list server (such as internal catalogs and catalogs of shopping services), create lists, and shop the created lists; a home device primarily receives voice inputs and responds with audio outputs, though some examples of home device can interact with users via a GUI; a program module may comprise one or more hardware or software elements configured to facilitate the computing machine with performing the various methods and processing functions presented herein; the module may include one or more sequences of instructions stored as software or firmware in association with the system memory, the storage media, or both; the storage media may therefore represent examples of machine or computer readable media on which instructions or code may be stored for execution by the processor), wherein the purchase application, upon execution, is operable to perform further functions, including functions to: receive via a verbal input to the audio input device an item purchase request including an item available to purchase (Paragraphs 0003 and 0004 teach in some examples, a list system receives, from a user device, a voice input; the list system parses the received user input for a minimum set of product data; upon parsing a minimum set of product data for querying a shopping service, the list system queries at least one shopping service using the parsed data; the list system receives, from at least one queried shopping service, at least one product description responsive to the query); send the received item purchase request to the application of the service provider for confirmation (Paragraphs 0031 and 0034-0035 teach the assistant present the list of merchants in a user interface (Paragraphs 0036-0038 teach the list server presents, via the user device, each received at least one product description to the user; a plurality of matching items are presented in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity; a user interface screen for user device presented via native application includes the initial input “toys” from “WeeBee Toys” for the price range “$10-$15” as list item along with a hierarchical representation of the results returned by shopping service; more than one item per page can be displayed; with each type of user device, the technology can display multiple items across multiple pages); receive, via the user interface, a selection of a merchant in the list of merchants selling the item available for purchase (Paragraphs 0004 and 0040 teach in response to the presenting, a user selects a presented item (e.g., selection of the “ADD TO CART”) button to initiate the order process); and 5Appl. No. 16/504,987Docket No.: 1988.0255complete a purchase transaction with the selected merchant for the selected item available for purchase (Paragraphs 0005 and 0040 teach in response to receiving user selection of a presented item, the technology orders the item for the user from a shopping service associated with the selected item).
However, Yeh does not explicitly teach a service provider including an application server, and a temporary data storage, wherein the application server, and the temporary data storage are communicatively coupled to one another; and receive a list of merchants offering the item available for purchase provided from the temporary data storage by the application server.
Perrochon from same or similar field of endeavor teaches a service provider including an application server, and a temporary data storage, wherein the application server, and the temporary data storage are communicatively coupled to one another (Paragraphs 0036, 0038, 0054, 0059 teach the customer can select a pre-arranged virtual shopping cart that contains items from one or more merchants, and upon selection, the customer is redirected to the broker for the checkout and payment process; the information that the module (i.e., the broker comprises a shopping cart management module) receives includes descriptions of items included in the cart; the shopping cart management module deletes information regarding shopping carts that have been received by the broker, but for which checkout/payment is not completed and which carts have not been accessed within a certain time period (e.g., particular time interval can be set, at the end of which the broker will delete the information regarding the abandoned cart)); and receive a list of merchants offering the item available for purchase provided from the temporary data storage by the application server (Paragraphs 0025, 0032, and 0036 teach the broker further interacts with the one or more merchants selling the various items in the cart to manage the transaction; thus, the customer can patronize multiple merchants, but use a single shopping cart containing all of the items of interest; the interface provided by the shopping cart module allows a customer to perform comparisons of items within one or more of the shopping carts; for example, the shopping cart module can provide a table that lists features of the various items as specified by the item information received from the merchants offering the items; the customer can thus use the shopping cart module to compare items from different merchants prior to purchase; the information that the module receives includes descriptions of items included in the cart, such as information about which merchants are selling the items, the types of items, the prices of the items, and so forth).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Yeh to incorporate the teachings of Perrochon to comprise a service provider including an application server, and a temporary data storage, wherein the application server, and the temporary data storage are communicatively coupled to one another; and receive a list of merchants offering the item available for purchase provided from the temporary data storage by the application server.
There is motivation to combine Perrochon into Yeh because the transaction module allows the customer to purchase multiple items from multiple different merchants without needing to provide each merchant with payment and/or shipping information. In one embodiment, the transaction module stores payment and/or shipping information for a customer so that it does not need to be provided each 
However, the combination of Yeh and Brickell does not explicitly teach a service provider including an application server, and an authentication server, wherein the application server, and the authentication server are communicatively coupled to one another; a smart digital device including a near-field communication device; wherein the purchase application includes programming code that when executed provides a user interface and is operable to exchange messages via the near field communication device of the smart digital device with the payment card via the contact pad of the payment card; a payment card comprising a logic circuit, a payment card near-field communication device, one or more antennas, and a payment card memory device, wherein the one or more antennas are coupled to the logic circuit, and the payment card memory device stores a payment card identifier; present via the user interface a prompt requesting insertion of the payment card into a vicinity of a near-field communication device interface of the smart digital device; receive a payment card signal containing encrypted data generated by the logic circuit of the payment card using a cryptographic algorithm and an encryption key, wherein the encrypted data includes the payment card identifier; send a confirmation request for authentication to the authentication server of the service provider, wherein the confirmation request includes a payment card identifier; receive, in response to an authentication, a purchase transaction confirmation authorizing a purchase transaction; and output, via the user interface, an indication of receipt of the purchase transaction confirmation.
Tsui from same or similar field of endeavor teaches a service provider including an application server (Paragraph 0108 teaches a web browser, which enables a user to communicate over a network (such as the Internet) with remote computers or devices (e.g., a server), and displays web pages that are retrieved from those remote computers or devices), and an authentication server, wherein the application server, and the authentication server are communicatively coupled to one another (Paragraphs 0061, 0081, and 0098 teach phrase “dedicated or standard API” refers to integration software implemented on a website or the servers of a merchant or other website owner; a dedicated or standard API is used to facilitate integration and communication between the website and the proximity based communication module of the electronic communication device; the payment data collected by the website is sent for verification and payment processing to server (i.e., authentication server); if the transaction is successfully processed with the payment processor, then the details of the transaction are recorded with the entity, and the entity is paid); a smart digital device including a near-field communication device (Paragraphs 0075 and 0077 teach the process utilizes the proximity based communications circuitry or module of an electronic communication device (i.e., smart digital device) to extract the payment and delivery details directly from the proximity based communications circuitry or module of the payment card; if the proximity based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity based communication wherein the purchase application includes programming code that when executed provides a user interface and is operable to exchange messages via the near field communication device of the smart digital device with the payment card via the contact pad of the payment card (Paragraphs 0061, 0075, 0077-0078, and 0083 teach a dedicated or standard API is used to facilitate integration and communication between the website and the proximity based communication module of the electronic communication device; the dedicated or standard API attempts to energize the proximity based communication module; if the proximity based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity based communication enabled payment card against the electronic communication device; if the proximity based communication module of the electronic communication device does detect proximity based communication circuitry or module of a payment card, the proximity based communication circuitry or module of the electronic communication device extracts available data from the payment card); a payment card comprising a logic circuit, a payment card near-field communication device, one or more antennas, and a payment card memory device, wherein the one or more antennas are coupled to the logic circuit, and the payment card memory device stores a payment card identifier (Paragraphs 0017, 0069-0070, and 0072 teach the external NFC device (i.e., proximity based card) is a credit card, a debit card, or a stored-value card that can facilitate transactions; a “tap” is an action taken by a user whereby the user brings a proximity based card within an effective communication proximity to a present via the user interface a prompt requesting insertion of the payment card into a vicinity of a near-field communication device interface of the smart digital device (Paragraph 0077 teaches if the proximity based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity based communication enabled payment card against the electronic communication device); receive a payment card signal containing encrypted data generated by the logic circuit of the payment card using a cryptographic algorithm and an encryption key, wherein the encrypted data includes the payment card identifier (Paragraphs 0078, 0132, and 0167 teach if the proximity based communication module of the electronic communication device does detect proximity based communication circuitry or module of a payment card within the predefined period of time and a connection is successfully established, the proximity based communication circuitry or module of the electronic communication device extracts available data from the payment card; extracted data includes as payment data (e.g., a credit card number) and personal data (e.g., a billing address or an email address); the received information includes one or more encrypted values; the mobile device does not have a decryption key corresponding to a received send a confirmation request for authentication to the authentication server of the service provider, wherein the confirmation request includes a payment card identifier (Paragraphs 0081 and 0173 teach the payment data collected by the website is sent for verification and payment processing; data entry fields are thus populated based on data from the proximity based card; using this data, the process submits the data from at least some of the plurality of data entry fields to the server to facilitate completion of the information exchange; where encrypted values are extracted from the card, the process transmits the encrypted values to the server or a third party for the transaction, and a decryption key corresponding to the encrypted values is available at the server); receive, in response to an authentication, a purchase transaction confirmation authorizing a purchase transaction (Paragraphs 0081 and 0091 teach if the transaction is approved and successful, the merchant is paid and prepares to deliver the products/services ordered; and the website provides confirmation); and output, via the user interface, an indication of receipt of the purchase transaction confirmation (Paragraph 0091 teaches once the confirmation, payment, and merchant processing are successful, the website notifies the user that the transaction is successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh and Perrochon to incorporate the teachings of Tsui for the system to comprise a service provider including an application server, and an 
There is motivation to combine Tsui into the combination of Yeh and Perrochon because the requirement to manually enter this much data for a transaction is inconvenient, time consuming, and tedious. In some instances, the inconvenience of entering this data results in lost sales for the merchant or other 

Regarding Claim 12, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 11 above; and Yeh further teaches wherein the list of merchants includes a merchant name and a price for the item available for purchase from the named merchant (Paragraphs 0005 and 0036 teach presenting includes presenting, via the user device, a plurality of matching items in a hierarchy organized by product name; lower hierarchy levels include one or more of price information, retailer name, manufacturer name, size, and quantity; the list server presents, via the user device, each received at least one product description to the user, wherein the product description includes product name, price information, retailer name, manufacturer name, size, and quantity).

Regarding Claim 17, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 11 above; however the combination does not explicitly teach wherein the payment card is operable to perform functions, including functions to: detect an electric field output by a near-field communication device of the smart digital device; retrieve the payment card identifier from the payment card memory device; encrypt the payment card identifier; generate by the logic circuit the payment card signal including the encrypted payment card identifier; and respond to a detected electric field by emitting, via the payment card near-field communication device, the payment card signal.
Tsui further teaches wherein the payment card is operable to perform functions, including functions to: detect an electric field output by a near-field communication device of the smart digital device (Paragraphs 0078, 0143, and 0146 teach if the proximity based communication module of the electronic communication device detects proximity based communication circuitry or module of a payment card or other device within the predefined period of time and a connection is successfully established, the proximity based communication circuitry or module of the electronic communication device extracts available data from the payment card; the user energizes the proximity based chip card by bringing it into proximity with the proximity based communication circuitry of the mobile device; this begins communication between the proximity based chip card and the electronic communication device); retrieve the payment card identifier from the payment card memory device (Paragraph 0132 teaches a proximity based chip card stores data, such as payment data (e.g., a credit card number) and personal data (e.g., a billing address or an email address); when the card is brought into proximity or tapped to a mobile computing device, data is transferred to the device; the data may include a credit card number, an expiration date of the credit card, the name of the credit card holder, a CVV value, and/or other information; the extracted data is stored in the memory); encrypt the payment card identifier (Paragraphs 0167 and 0132 teach the received information includes one or more encrypted values (i.e., credit card number)); generate by the logic circuit the payment card signal including the encrypted payment card identifier (Paragraphs 0023, 0167, and 0173 teach the received/extracted information includes an account number; and the extracted information includes an encrypted value; data entry fields are thus populated based on data from the proximity based card); and respond to a detected electric field by emitting, via the payment card near-field communication device, the payment card signal (Paragraphs 0078 and 0132 teach the proximity based communication circuitry or module of the electronic communication device extracts available data from the payment card, wherein the data includes payment data (e.g., a credit card number) and personal data (e.g., a billing address or an email address); when the card is brought into proximity or tapped to a mobile computing device, data is transferred to the device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the further teachings of Tsui for the payment card to be operable to perform functions, including functions to: detect an electric field output by a near-field communication device of the smart digital device; retrieve the payment card identifier from the payment card memory device; encrypt the payment card identifier; generate by the logic circuit the payment card signal including the encrypted payment card identifier; and respond to a detected electric field by emitting, via the payment card near-field communication device, the payment card signal.
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, and Tsui because of the same reasons listed above for claim 11.

Regarding Claim 20, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 11 above; however the combination does not explicitly teach wherein a near-field communication device of the smart digital device connects to the smart digital device using a wired or wireless connection.
Tsui further teaches wherein a near-field communication device of the smart digital device connects to the smart digital device using a wired or wireless connection (Paragraphs 0075-0076 teach using the dedicated or standard API between the merchant's website and the web browser being used, the dedicated or standard API attempts to energize the proximity based communication module; if the proximity based communication module of the electronic communication device is not readily accessible, the user is prompted to install a dedicated app or dedicated plug-in software that would facilitate in engaging the proximity based communication module of the electronic communication device; once the dedicated app or dedicated plug-in is installed, the “system” (which may include the dedicated or standard API, the website, or the electronic communication device's operating system) tries to access the proximity based communication module once again).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the further teachings of Tsui for a near-field communication device of the smart digital device to connect to the smart digital device using a wired or wireless connection.
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, and Tsui because of the same reasons listed above for claim 11.

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20190197182) in view of Perrochon (US 20110184834) in further view of Tsui (US 20170116596) in further view of Narasimhan (US 20170193591).

Regarding Claim 14, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 11 above; and Yeh further teaches the application server of the service provider is being operable to perform functions, including functions to: in response to receipt of the item purchase request from the smart digital device via the data network, generate a query to locate the item for purchase at a plurality of merchant servers coupled to the service provider (Paragraphs 0003 and 0032 teach the list server parses the received user input for a minimum set of product data querying at least one shopping service; list server uses keyword lists to identify data types of single-word and multi-word elements of the text file; the specific minimum data will vary dependent on the shopping services available to the list server); send the query to the plurality of merchant servers (Paragraphs 0033-0034 teach the list server parses the received user input for each of type of data in the set {product genus, product subgenus(es), product name, brand name, price information, retailer name, manufacturer name, size, quantity}, wherein a minimum set of product data for querying a shopping service comprises a subset of the set; upon parsing a minimum set of product data for querying a shopping service, the list server queries at least one shopping service using the parsed data); and receive, in response to the query, a merchant response to the query from a respective merchant server of the plurality of merchant servers, wherein each respective merchant website responds with a merchant response and each merchant response includes an item identifier and a price of the item for purchase offered for sale by the respective merchant server (Paragraph 0035-0036 teach the list server receives at least one product description responsive to the query from at least one shopping service and presents, via the user device, each received at least one product description to the user; the list server presents, via the user device, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity).
However, the combination does not explicitly teach consolidate each merchant response in a consolidated list of merchants for purchase according to the payment card identifier; and send the consolidated list to the smart digital device.
Narasimhan from same or similar field of endeavor teaches consolidate each merchant response in a consolidated list of merchants for purchase according to the payment card identifier (Paragraphs 0033, 0035, and 0042 teach the customer may use the customer device to provide the system provider device with customer information (i.e., user name, a user identification number, a user account number, or payment card identifier) for associating the customer with a customer account; if the customer has signed into an account that is registered with the merchant device, the merchant device may store the shopping cart information, and associate the stored shopping cart information with the customer;  and send the consolidated list to the smart digital device (Paragraph 0054 teaches an embodiment of a customer device displays the item 206, item 218, and other information associated with the items).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the teachings of Narasimhan to consolidate each merchant response in a consolidated list of merchants for purchase according to the payment card identifier; and send the consolidated list to the smart digital device.
There is motivation combine Narasimhan into the combination of Yeh, Perrochon, and Tsui because currently if the user subsequently wishes to purchase the items previously placed in the user’s shopping cart, they must go through the process again to select those items, have them stored in a new shopping cart, and complete the purchase. Such inconveniences can discourage users from making purchases and lead to lost sales for merchants (Paragraph 0005). The present disclosure provides systems and methods for providing a purchase abandonment conversion system. As discussed above, customers may be inconvenienced and merchants may lose sales when a customer fails to complete or otherwise abandons a purchase transaction before or during a checkout process. However, in 

Regarding Claim 15, the combination of Yeh, Perrochon, Tsui, and Narasimhan teaches all the limitations of claim 14 above; however the combination does not explicitly teach an authentication server communicatively coupled to the application server and the purchase application, wherein the application server when sending the conformation request to the authentication server is operable to: extract the payment card identifier from the confirmation request; 6Appl. No. 16/504,987Docket No.: 1988.0255forward the payment card identifier extracted from the confirmation request to the authentication server; and receive from the authentication server the purchase transaction confirmation that the payment card is authorized to complete the purchase transaction.
Tsui further teaches an authentication server communicatively coupled to the application server and the purchase application, wherein the application server when sending the conformation request to the authentication server is operable to: extract the payment card identifier from the confirmation request (Paragraphs 0023, 0132, and 0167 teach the  6Appl. No. 16/504,987Docket No.: 1988.0255forward the payment card identifier extracted from the confirmation request to the authentication server (Paragraphs 0081 and 0173 teach the payment data collected by the website is sent for verification and payment processing to the server; where encrypted values are extracted from the card, the process transmits the encrypted values to the server or a third party for the transaction; a decryption key corresponding to the encrypted values is  available at the server); and receive from the authentication server the purchase transaction confirmation that the payment card is authorized to complete the purchase transaction (Paragraphs 0023, 0081, and 0091 teach a decryption key corresponding to the encrypted value is available at the server, and if the transaction is approved and successful (i.e., the server is able to decrypt the encrypted value and access the payment data), the merchant is paid and prepares to deliver the products/services ordered, and the website provides confirmation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, Tsui, Narasimhan to incorporate the further teachings of Tsui for the application server when sending the conformation request to the authentication server is operable to: extract the payment card identifier from the confirmation request; 6Appl. No. 16/504,987Docket No.: 1988.0255forward the payment card identifier extracted from the confirmation request to the authentication server; and receive from the 
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, Tsui, and Narasimhan because of the same reasons listed above for claim 11.

Regarding Claim 16, the combination of Yeh, Perrochon, Tsui, and Narasimhan teaches all the limitations of claim 14 above; however the combination does not explicitly teach wherein the application server is operable to perform additional functions, including functions to: receive the confirmation request from the purchase application, wherein the confirmation request includes an item for purchase selected from the consolidated list of merchants and an authentication indication to confirm the payment card is linked with the item purchase request; and upon successful confirmation of the payment card, completing a purchase transaction with a respective merchant for the item for purchase selected from the consolidated list of merchants.
Tsui further teaches wherein the application server is operable to perform additional functions, including functions to: receive the confirmation request from the purchase application, wherein the confirmation request includes an item for purchase selected from the consolidated list of merchants and an authentication indication to confirm the payment card is linked with the item purchase request (Paragraphs 0079, 0081, 0085, and 0091 teach after the data is collected by the website, the and upon successful confirmation of the payment card, completing a purchase transaction with a respective merchant for the item for purchase selected from the consolidated list of merchants (Paragraphs 0081 and 0091 teach if the transaction is approved and successful, the merchant is paid and prepares to deliver the products/services ordered; and the website notifies the user that the transaction is successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, Tsui, Narasimhan to incorporate the further teachings of Tsui for the application server to be operable to perform additional functions, including functions to: receive the confirmation request from the purchase application, wherein the confirmation request includes an item for purchase selected from the consolidated list of merchants and an authentication indication to confirm the payment card is linked with the item purchase request.
There is motivation to further combine Tsui into the combination of Yeh, Perrochon, Tsui, and Narasimhan because of the same reasons listed above for claim 11.

Regarding Claim 18, the combination of Yeh, Perrochon, and Tsui teaches all the limitations of claim 11 above; and claim 11 teaches an application server; and a temporary data storage coupled to the application server (Perrochon teaches this limitation in claim 11).
However the combination does not explicitly teach store the group of item purchase requests in the temporary data storage.
Perrochon further teaches store the group of item purchase requests in the temporary data storage (Paragraphs 0036, 0038, 0054, 0059 teach the customer can select a pre-arranged virtual shopping cart that contains items from one or more merchants, and upon selection, the customer is redirected to the broker for the checkout and payment process; the information that the module (i.e., the broker comprises a shopping cart management module) receives includes descriptions of items included in the cart; the shopping cart management module deletes information regarding shopping carts that have been received by the broker, but for which checkout/payment is not completed and which carts have not been accessed within a certain time period (e.g., particular time interval can be set, at the end of which the broker will delete the information regarding the abandoned cart)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the further teachings of Perrochon to store the group of item purchase requests in the temporary data storage.
There is motivation to further combine Perrochon into the combination of Yeh, Perrochon, and Tsui for the same reasons listed above for claim 11.
wherein the application server is further operable to perform additional functions, including functions to: aggregate the item purchase request with other item purchase requests in a group of item purchase requests; forward a list of all items in the group of item purchase requests to the smart digital device; receive a confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests.
Narasimhan from the same or similar field of endeavor teaches wherein the application server is further operable to perform additional functions, including functions to: aggregate the item purchase request with other item purchase requests in a group of item purchase requests (Paragraph 0031-0032 and 0042 teach the system provider receives abandoned cart information from a customer device; the abandoned cart information may include item information associated with one or more items from one or more shopping carts that were abandoned by the customer at one or more merchants; the customer device may send the item information to a system provider device that operates to provide the purchase abandonment conversion system of the present disclosure; the item information associated with the items of interest may be analyzed and used to generate a consolidated shopping cart; the consolidated shopping cart screen includes a consolidated shopping cart section); forward a list of all items in the group of item purchase requests to the smart digital device (Paragraph 0054 teaches an embodiment of a customer device includes a display device item 206, the item 218, and the item 266 and associated information and receive a confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests (Paragraphs 0054-0055 teach each of the offers section may include a merchant identification and an offer detail summary; the offer section may also include a buy button, which allows the customer to complete the purchase of the associated item; after selecting the buy button, the customer may complete the purchase transaction using the application provided by the system provider device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Yeh, Perrochon, and Tsui to incorporate the teachings of Narasimhan for the application server to be further operable to perform additional functions, including functions to: aggregate the item purchase request with other item purchase requests in a group of item purchase requests; forward a list of all items in the group of item purchase requests to the smart digital device; receive a confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests.
There is motivation combine Narasimhan into the combination of Yeh, Perrochon, and Tsui because of the same reasons listed above for claim 14.

Regarding Claim 19, the combination of Yeh, Perrochon, Tsui, and Narasimhan teaches all the limitations of claim 18 above; and Yeh further teaches wherein the purchase application is further operable to perform additional functions, including functions to: in response to receiving the list of all items in the group of item purchase requests, present the list of all items in the user interface provided by the purchase application (Paragraph 0027 teaches the home device primarily receives voice inputs and responds with audio outputs, though some examples of home device can interact with users via a GUI; such inputs can be processed in conjunction with an assistant server implementing a virtual personal assistant, such as Google Assistant, as part of the interface to the list server).
However, the combination does not explicitly teach in response to a selection of one or more items in the list, generate a prompt to introduce the payment card into an electric field of a near-field communication device of the smart digital device, wherein the prompt is output on an output device of the smart device; receive via the near-field communication device of the smart device an encrypted payment card identifier; and using the encrypted payment card identifier, request authorization to complete the purchase transaction for the selected one or more items in the list.
Tsui further teaches in response to a selection of one or more items in the list, generate a prompt to introduce the payment card into an electric field of a near-field communication device of the smart digital device, wherein the prompt is output on an output device of the smart device (Paragraphs 0077-0078 teach if the proximity based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity based communication enabled payment card against the electronic communication device to complete  receive via the near-field communication device of the smart device an encrypted payment card identifier (Paragraphs 0078, 0132, and 0167 teach if the proximity based communication module of the electronic communication device does detect proximity based communication circuitry or module of a payment card within the predefined period of time and a connection is successfully established, the proximity based communication circuitry or module of the electronic communication device extracts available data from the payment card; data includes payment data (e.g., a credit card number) and personal data (e.g., a billing address or an email address); the received information includes one or more encrypted values and a subsequent recipient of the transaction data (e.g., a financial institution) may have the decryption key and thus be able to access the data); and using the encrypted payment card identifier, request authorization to complete the purchase transaction for the selected one or more items in the list (Paragraphs 0081 and 0173 teach the payment data collected by the website is sent for verification and payment processing; specifically, the encrypted values are extracted from the card and transmitted to the server or a third party for the transaction; a decryption key corresponding to the encrypted values is available at the server).

There is motivation to further combine Tsui into the combination of Yeh, Perrochon, Tsui, and Narasimhan because of the same reasons listed above for claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685